Title: From Thomas Jefferson to James Madison, 18 September 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Th: J. to mr Madison
                            
                            Monticello. Sep. 18. 07.
                        
                        I returned here yesterday afternoon & found, as I might expect an immense mass of business. with the papers
                            recieved from you I inclose you some others which will need no explanation. I am desired by the Secy. of the navy to
                            say what must be the conduct of Com. Rogers at New–York on the late or any similar entry of that harbor by British armed
                            vessels. I refer him to the orders to Decatur as to what he was to do if the Vessels in the Chesapeake 1. remain quiet in
                            the bay. 2. come to Hampton road. 3. enter Eliz. river, and recommend an application of the same rules to N.Y. accomodated
                            to the localities of the place.   should the Brit. govmt give us reparation of the past, & security for the future,
                            yet the continuance of their vessels in our harbors in defiance constitutes a new injury, which will not be included in
                            any settlement with our ministers, & will furnish good ground for declaring their future exclusion from our waters, in
                            addition with the other reasonable ground before existing. our Indian affairs in the N.W. on the Missouri, & at
                            Natchitoches wear a very unpleasant aspect. as to the first all I think is done which is necessary. but for this & other
                            causes, I am anxious to be again assembled.—I have a letter from Connecticut. the prosecution there will be dismissed this
                            term on the ground that the case is not cognisable by the courts of the US. perhaps you can intimate this where it will
                            give tranquility. Affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                        
                            The commission to the Secretary of Orleans having another mistake, Robinson instead of Robertson, has
                                been returned to me for correction. I have corrected it: but it will be necessary the record should also be set to
                                rights.
                        
                    